Exhibit 10.1

 

FIRST AMENDMENT TO CREDIT AGREEMENT

 

THIS FIRST AMENDMENT TO CREDIT AGREEMENT (the “First Amendment to Credit
Agreement,” or this “Amendment”) is entered into effective as of November 24,
2014, among SAMSON OIL AND GAS USA, INC., a Colorado corporation (“Borrower”),
and MUTUAL OF OMAHA BANK, as Administrative Agent and L/C Issuer (the
“Administrative Agent”), and the financial institutions executing this Amendment
as Lenders.

 

RECITALS

 

A.           Borrower, the financial institutions signing as Lenders and
Administrative Agent are parties to a Credit Agreement dated as of January 27,
2014 (the “Original Credit Agreement”).

 

B.           The parties desire to amend the Original Credit Agreement as
hereinafter provided.

 

NOW, THEREFORE, in consideration of these premises and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

 

1.          Same Terms. All terms used herein which are defined in the Original
Credit Agreement shall have the same meanings when used herein, unless the
context hereof otherwise requires or provides. In addition, (i) all references
in the Loan Documents to the “Agreement” shall mean the Original Credit
Agreement, as amended by this Amendment, as the same shall hereafter be amended
from time to time, and (ii) all references in the Loan Documents to the “Loan
Documents” shall mean the Loan Documents, as amended by this Amendment, the
Modification Papers, as the same shall hereafter be amended from time to time.
In addition, the following terms have the meanings set forth below:

 

“Effective Date” means the date when (a) those Lenders comprising the Required
Lenders have executed this Amendment, and (b) the conditions set forth in
Section 2 of this Amendment have been complied with to the satisfaction of the
Administrative Agent, unless waived in writing by the Administrative Agent.

 

“Authorization Certificate”: See Section 2E.

 

“First Amendment to Mortgage”: See Section 2B.

 

“Guarantor Confirmation Letter”: See Section 2C.

 

“Modification Papers” means this Amendment, the First Amendments to Mortgage,
the Guarantor Confirmation Letters, the Security Agreement Confirmation Letter,
the Authorization Certificates, the No Material Adverse Change Certificate, and
all of the other documents and agreements executed in connection with the
transactions contemplated by this Amendment.

 

“No Material Adverse Change Certificate”: See Section 2F.

 

“Security Agreement Confirmation Letter”: See Section 2D.

 

2.          Conditions Precedent. The obligations, agreements and waivers of
Lenders as set forth in this Amendment are subject to the satisfaction (in the
opinion of Administrative Agent), unless waived in writing by Administrative
Agent, of each of the following conditions (and upon such satisfaction, this
Amendment shall be deemed to be effective as of the Effective Date):

 

FIRST AMENDMENT TO CREDIT AGREEMENT– Page 1

 

  

A.           First Amendment to Credit Agreement. This Amendment shall be in
full force and effect.

 

B.           First Amendment to Mortgage. Borrower shall have executed and
delivered to Administrative Agent an amendment to the Oil and Gas Mortgages
(each a “First Amendment to Mortgage”), which shall be in form and substance
satisfactory to Administrative Agent.

 

C.           Guarantor Confirmation Letters. Each Guarantor shall have executed
a letter in favor of Administrative Agent (each a “Guarantor Confirmation
Letter”) confirming that its Guaranty remains in full force and effect.

 

D.           Security Agreement Confirmation Letter. Borrower shall have
executed a letter in favor of Administrative Agent (the “Security Agreement
Confirmation Letter”) confirming that the Security Agreement continues to secure
all of the Obligations.

 

E.           Authorization Certificate. Borrower shall have delivered
certificate appropriate Loan Parties (each an “Authorization Certificate”)
satisfactory in form and substance to Administrative Agent authorizing the
execution, delivery and performance of the Modification Papers to which it is a
party.

 

F.           Representations and Warranties. Administrative Agent shall have
received a certificate (the “No Material Adverse Change Certificate”) to the
effect that all representations and warranties contained herein or in the other
Modification Papers or otherwise made in writing in connection herewith or
therewith shall be true and correct in all material respects (provided that any
such representations or warranties that are, by their terms, already qualified
by reference to materiality shall be true and correct without regard to such
materiality standard) with the same force and effect as though such
representations and warranties have been made on and as of the Effective Date,
or if made as of a specific date, as of such date.

 

G.           Opinion of Counsel. There shall have been delivered a favorable
opinion of counsel of Borrower and each other Loan Party covering such matters
incident to the Modification Papers as Administrative Agent may reasonably
request.

 

H.           Borrowing Base Increase Fee. Administrative Agent shall have
received payment of a fee for the increase of the Borrowing Base described below
in the amount of $35,000.

 

I.           Mortgage and Title Coverage. (i) Borrower shall have mortgaged to
Administrative Agent such additional oil and gas properties so as to comply with
the 80% mortgage coverage requirements required by Section 2.13(a) of the
Original Credit Agreement, and (ii) Borrower shall have provided Administrative
Agent with title data acceptable to Administrative Agent so as to comply with
the 80% title coverage requirements of Section 2.13(b) of the Original Credit
Agreement.

 

J.           Fees and Expenses. Administrative Agent shall have received payment
of all out-of-pocket fees and expenses (including reasonable attorneys’ fees and
expenses) incurred by Administrative Agent in connection with the preparation,
negotiation and execution of the Modification Papers.

 

FIRST AMENDMENT TO CREDIT AGREEMENT– Page 2

 

 

3.          Amendments to Original Credit Agreement. On the Effective Date, the
Original Credit Agreement shall be deemed to be amended as follows:

 

(a)          Clause (b) of the definition of “Applicable Rate” in Section 1.01
of the Original Credit Agreement shall be amended to read in its entirety as
follows:

 

“(b)       with respect to Eurodollar Rate Loans and Letters of Credit, 3.25%;
and”

 

(b)          Section 8.07 of the Original Credit Agreement shall be amended to
read in its entirety as follows:

 

“8.07. Limitation on General and Administrative Expenses. Permit Borrower’s
general and administrative expenses for the operation of all of its oil and gas
properties (either direct or payable to outside operators or agents) as
determined in accordance with COPAS accounting procedures, and all salaries,
bonuses, withdrawals, distributions, consulting and professional fees other than
expenses of Borrower’s exploratory staff and other forms of compensation, and
all other overhead, to exceed $6,000,000 per calendar year beginning with the
twelve months ended December 31, 2014 (for avoidance of doubt, expenses of
Borrower’s exploratory staff are not subject to this covenant) .”

 

(c)          Schedule 2.01 attached to the original Credit Agreement is hereby
replaced with Schedule 2.01 attached to this Amendment.

 

4.          Increase of Borrowing Base. On the Effective Date, the Borrowing
Base is hereby increased from $15,500,000 to $19,000,000. The Borrowing Base, as
adjusted, will remain in effect until next adjusted but pursuant to the
provisions of Article IV of the Original Credit Agreement.

 

5.          Certain Representations. Borrower represents and warrants that, as
of the Effective Date: (a) each Loan Party has full power and authority to
execute the Modification Papers to which it is a party and such Modification
Papers constitute the legal, valid and binding obligation of such Loan Party
enforceable in accordance with their terms, except as enforceability may be
limited by general principles of equity and applicable bankruptcy, insolvency,
reorganization, moratorium, and other similar laws affecting the enforcement of
creditors’ rights generally; and (b) no authorization, approval, consent or
other action by, notice to, or filing with, any governmental authority or other
person is required for the execution, delivery and performance by each Loan
Party thereof. In addition, Borrower represents that after giving effect to this
Amendment all representations and warranties contained in the Original Credit
Agreement and the other Loan Documents are true and correct in all material
respects (provided that any such representations or warranties that are, by
their terms, are requalified by reference to materiality shall be true and
correct without regard to such materialty standard) on and as of the Effective
Date as if made on and as of such date except to the extent that any such
representation or warranty expressly relates solely to an earlier date, in which
case such representation or warranty is true and correct in all material
respects (or true and correct without regard to such materiality standard, as
applicable) as of such earlier date.

 

6.          No Further Amendments. Except as previously amended in writing or as
amended hereby, the Original Credit Agreement shall remain unchanged and all
provisions shall remain fully effective between the parties.

 

FIRST AMENDMENT TO CREDIT AGREEMENT– Page 3

 

 

7.          Acknowledgments and Agreements. Borrower acknowledges that on the
date hereof all outstanding Obligations are payable in accordance with their
terms, and Borrower waives any defense, offset, counterclaim or recoupment with
respect thereto. Borrower, Administrative Agent, L/C Issuer and each Lender do
hereby adopt, ratify and confirm the Original Credit Agreement, as amended
hereby, and acknowledge and agree that the Original Credit Agreement, as amended
hereby, is and remains in full force and effect. Borrower acknowledges and
agrees that its liabilities and obligations under the Original Credit Agreement,
as amended hereby, and under the other Loan Documents, are not impaired in any
respect by this Amendment. Any breach of any representations, warranties and
covenants under this Amendment shall be Default or an Event of Default, as
applicable, under the Original Credit Agreement.

 

8.          Limitation on Agreements. The modifications set forth herein are
limited precisely as written and shall not be deemed (a) to be a consent under
or a waiver of or an amendment to any other term or condition in the Original
Credit Agreement or any of the Loan Documents, or (b) to prejudice any right or
rights that Administrative Agent now has or may have in the future under or in
connection with the Original Credit Agreement and the other Loan Documents, each
as amended hereby, or any of the other documents referred to herein or therein.
The Modification Papers shall constitute Loan Documents for all purposes.

 

9.          Confirmation of Security. Borrower hereby confirms and agrees that
all of the Collateral Documents that presently secure the Obligations shall
continue to secure, in the same manner and to the same extent provided therein,
the payment and performance of the Obligations as described in the Original
Credit Agreement as modified by this Amendment.

 

10.         Counterparts. This Amendment may be executed in any number of
counterparts, each of which when executed and delivered shall be deemed an
original, but all of which constitute one instrument. In making proof of this
Amendment, it shall not be necessary to produce or account for more than one
counterpart thereof signed by each of the parties hereto.

 

11.         Incorporation of Certain Provisions by Reference. The provisions of
Section 11.15 of the Original Credit Agreement captioned “Governing Law,
Jurisdiction; Etc.” and Section 11.16 of the Original Credit Agreement captioned
“Waiver of Right to Trial by Jury” are incorporated herein by reference for all
purposes.

 

12.         Entirety, Etc. This Amendment and the other Modification Papers and
all of the other Loan Documents embody the entire agreement between the parties.
THIS AMENDMENT AND ALL OF THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT
AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

 

[This space is left intentionally blank. Signature pages follow.]

 

FIRST AMENDMENT TO CREDIT AGREEMENT– Page 4

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment to be
effective as of the date and year first above written.

 

  BORROWER       SAMSON OIL AND GAS USA, INC.       By: /s/ Terry Barr     Terry
Barr     President, Treasurer and CEO

 



FIRST AMENDMENT TO CREDIT AGREEMENT– Signature Page

 



 

  ADMINISTRATIVE AGENT      

MUTUAL OF OMAHA BANK,

as Administrative Agent

        By: /s/ Edward M. Fenk     Edward M. Fenk     Manager, Energy Lending  
      LENDER       MUTUAL OF OMAHA BANK         By: /s/ Edward M. Fenk    
Edward M. Fenk     Manager, Energy Lending

 



FIRST AMENDMENT TO CREDIT AGREEMENT– Signature Page

 



  

SCHEDULE 2.01

 

APPLICABLE PERCENTAGES, MAXIMUM CREDIT AMOUNTS,

and ALLOCATIONS OF INITIAL BORROWING BASE

 

   Applicable   Maximum Credit   Allocation of  Lender  Percentage   Amount  
Borrowing Base                Mutual of Omaha Bank   100.000000000% 
$50,000,000   $19,000,000                   Total   100.000000000% 
$50,000,000   $19,000,000 

 

SCHEDULE 2.01 – Solo Page

 